DETAILED ACTION
This Office action is in response to the request for continued examination filed on January 1st, 2022.  Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Duplicate Claims
Applicant is advised that should claim 1 be found allowable, claim 2 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 14 be found allowable, claims 15 & 17 will be objected to under 37 CFR 1.75 as being substantial duplicates thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1-11, 13-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3201944 (the ‘944 patent) in view of US 2019/0206665 (Cleland et al.) and US 2012/0305758 (Park).
Regarding claim 1, ‘944 patent discloses a mass spectrometer comprising: a mass analyzer for selecting from an ion beam, in two or more time periods, ions having different ranges of mass-to-charge ratios (fig. 1, element 5, wherein ‘The system further comprises an apparatus according to the invention and an analysis apparatus, in particular a mass spectrometer, which is arranged in the ion stream in such a way that ions of the ion stream can be analyzed.’ P 8); a first detector configured to detect, in each of said time periods, ions within a respective selected range of mass-to-charge ratios and producing first detection signals representative of quantities of detected ions having the respective ranges of mass-to-charge ratios (inherent in the presence of a mass spectrometer); a second detector configured to produce a second detection signal representative of a total intensity of the ion beam as a function of time (fig. 1 & 2, element 4); and a processing (fig. 1, element 7).
The ‘944 patent does not disclose a processing circuit configured to normalize the first detection signals by using the second detection signal, wherein the processing circuit is further configured to obtain a normalized intensity ratio by dividing a normalized first signal corresponding with a first time period by a normalized first signal corresponding with a second, different time period.
Cleland discloses a mass spectrometer configured to obtain an intensity ratio by dividing a signal corresponding with a first ion by a signal corresponding with a second, 
Neither the ‘944 patent nor Cleland discloses the processing circuit being configured to normalize the first detection signals by using the second detection signal, wherein it is the normalized signals that are used to obtain the intensity ratio.  Park discloses a mass spectrometer comprising a processing circuit configured to normalize the first detection signals by a total intensity of the ion beam as a function of time (‘For example, the entering ion beam current … can be recorded as a function of time during the scan. Afterwards, the recorded mass spectrum can be divided by the simultaneously recorded "entering ion beam current", thus normalizing the exit detector response--i.e. peak intensity--to the entering ion beam current.’ P 101).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the mass spectrometer of the ‘944 patent to include the normalization processing of Park, and apply to the signals prior to division, so that the relative intensities of the peaks are maintained, as discussed in Park (‘However, by monitoring the ion beam current entering abridged quadrupole 38, it is possible to correct the relative intensities of the observed peaks.’ P 101).
Regarding claim 2, the ‘944 patent in view of Cleland et al. and Park disclose the mass spectrometer according to claim 1, wherein the processing circuit is further configured for producing a ratio of normalized first detection signals at different time periods (see analysis for claim 1 limitation ‘a processing circuit configured to normalize the first detection signals by using the second detection signal, wherein the processing circuit is further configured to obtain a normalized intensity ratio by dividing a normalized first signal corresponding with a first time period by a normalized first signal corresponding with a second, different time period.’).
Regarding claim 3, the ‘944 patent in view of Cleland et al. and Park disclose the mass spectrometer according to claim 1, wherein the processing circuit is configured for normalizing the first detection signals by dividing each first detection signal by the second detection signal at a corresponding time period (Park, ‘For example, the entering ion beam current … can be recorded as a function of time during the scan. Afterwards, the recorded mass spectrum can be divided by the simultaneously recorded "entering ion beam current", thus normalizing the exit detector response--i.e. peak intensity--to the entering ion beam current.’ P 101, wherein the simultaneously recorded entering ion beam current in this case is the second detection signal).
Regarding claim 4, the ‘944 patent in view of Cleland et al. and Park disclose claimed invention except the ‘944 patent is silent as to whether the first detector comprises a single detector.  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to use a single detector to simplify the system.
Regarding claim 5, the ‘944 patent in view of Cleland et al. and Park disclose the claimed invention except the ‘944 patent silent as to whether the mass analyzer is configured for continuously selecting ions in consecutive time periods.  Park does disclose configuring a mass analyzer for continuously selecting ions in consecutive time periods (fig. 11, as a whole, where it is noted that ions are continuously transmitted and detected, never accumulated).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to choose such continuous mass selection in the mass spectrometer of the ‘944 patent so that the first and second detection signals are related in real time, allowing the time fluctuations to be monitored via the first detector.
Regarding claim 6, the ‘944 patent in view of Cleland et al. and Park disclose the mass spectrometer according to claim 1, wherein the second detector comprises a detection element arranged upstream of the mass analyzer (fig. 1, where second detector 4 is upstream of the mass analyzer 5).
Regarding claim 7, the ‘944 patent in view of Cleland et al. and Park disclose the mass spectrometer according to claim 6, wherein the detection element comprises a skimmer, an entrance slit, an aperture or an ion lens (‘In a further preferred embodiment, the analysis device, in particular the mass spectrometer, and/or the particle source, in particular the plasma source, an ion optical lens which is designed as a measuring probe of the device.’ P 29).
Regarding claim 8, the ‘944 patent in view of Cleland et al. and Park disclose the mass spectrometer according to claim 6, , wherein the second detector comprises a detection circuit for deriving the second detection signal from an electrical current 
Regarding claim 9, the ‘944 patent in view of Cleland et al. and Park disclose the mass spectrometer according to claim 1, further comprising an ion source for producing the ion beam (fig. 1, element 1).
Regarding claim 10, the ‘944 patent in view of Cleland et al. and Park disclose the mass spectrometer according to claim 9, wherein the ion source comprises a plasma source (‘plasma source’ P 6).
Regarding claim 11, the ‘944 patent in view of Cleland et al. and Park disclose the mass spectrometer according to claim 10, further comprising ion optics for removing plasma gas ions, which ion optics are arranged upstream of a detection element of the second detector (fig. 1, element 2).
Regarding claim 13, the ‘944 patent in view of Cleland et al. and Park disclose the except for the ion source comprising a thermal ionization source or an electron impact source.  These types of ion sources are well known in the art, and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the mass spectrometer of the ‘944 patent in view of Park to use either of these types of ion sources can operate at a lower pressure and therefore do not require as much differential pumping.
Regarding claim 14, the ‘944 patent discloses a method of operating a mass spectrometer comprising: receiving an ion beam from an ion source (‘A method 
The ‘944 patent does not disclose normalizing the first detection signals by using the second detection signal, including obtaining a normalized intensity ratio by dividing a normalized first signal corresponding with a first time period by a normalized first signal corresponding with a second, different time period.
Cleland discloses a method of operating a mass spectrometer including obtaining an intensity ratio by dividing a a signal corresponding with a first ion by a signal corresponding with a second, different ion (‘The relative amounts can be a simple ratio of the intensities or areas of the mass signals.’ P 82).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the ‘944 patent to include a step of dividing a first signal corresponding with a first time period by a first signal corresponding with a second, different time period to obtain an intensity ratio as in Cleland so that a sample can be identified, as discussed in Cleland (‘The intensity ratio of these two species was used to identify the Cinnamomum species contained in the samples.’ P 178).
Neither the ‘944 patent nor Cleland discloses normalizing the first detection signals by using the second detection signal, wherein it is the normalized signals that are used to obtain the intensity ratio.  Park discloses a mass spectrometry method comprising normalizing the first detection signals by a total intensity of the ion beam as a function of time (‘For example, the entering ion beam current … can be recorded as a function of time during the scan. Afterwards, the recorded mass spectrum can be divided by the simultaneously recorded "entering ion beam current", thus normalizing the exit detector response--i.e. peak intensity--to the entering ion beam current.’ P 101).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the method of the ‘944 patent to include the normalization step of Park, and apply to the signals prior to division, so that the relative intensities of the peaks are maintained, as discussed in Park (‘However, by monitoring 
Regarding claim 15, the ‘944 patent in view of Cleland et al. and Park disclose the method according to claim 14, further comprising: producing a ratio of normalized first detection signals at different time periods; and outputting the ratio of normalized detection signals (See claim 14 analysis for the limitation ‘normalizing the first detection signals by using the second detection signal, including obtaining a normalized intensity ratio by dividing a normalized first signal corresponding with a first time period by a normalized first signal corresponding with a second, different time period.’).
Regarding claim 16, the ‘944 patent in view of Cleland et al. and Park disclose the method according to claim 14, wherein normalizing the first detection signals comprises dividing each first detection signal by the second detection signal at a corresponding time period (Park, ‘For example, the entering ion beam current … can be recorded as a function of time during the scan. Afterwards, the recorded mass spectrum can be divided by the simultaneously recorded "entering ion beam current", thus normalizing the exit detector response--i.e. peak intensity--to the entering ion beam current.’ P 101, wherein the simultaneously recorded entering ion beam current in this case is the second detection signal).
Regarding claim 17, the ‘944 patent in view of Cleland et al. and Park disclose the method according to claim 14, further comprising dividing a normalized first signal corresponding with a first time period by a normalized first signal corresponding with a second, different time period to obtain a normalized intensity ratio (See claim 14 analysis for the limitation ‘normalizing the first detection signals by using the second 
Regarding claim 18, the ‘944 patent in view of Cleland et al. and Park disclose the claimed invention, except the ‘944 patent is silent as to whether the ions are continuously selected in consecutive time periods.  Park et al. does disclose the ions being continuously selected in consecutive time periods (‘Mass spectra may be obtained by scanning the amplitude of the RF waveform, V, together with the DC potential, U, and recording the intensity of the transmitted ion beam as a function of the waveform amplitude.’ P 96). It would have been obvious to a person having ordinary skill in the art at the time the application was filed to choose such continuous selection for the method of the ‘944 patent so that the first and second detection signals are related in real time, allowing the time fluctuations to be monitored via the first detector.
Regarding claim 20, the ‘944 patent discloses a computer program product comprising one or more non-transitory computer-readable media having computer instructions stored therein, the computer program instructions being configured such that, when executed by one or more computing devices, the computer program instructions cause the one or more computing devices to: identify an ion beam from an ion source (‘A method according to the invention relates to detecting electrically charged particles of a particle stream extracted from a particle source’ P 6); select from the ion beam, in two or more time periods, ions having different ranges of mass-to-charge ratios (‘The system further comprises an apparatus according to the invention and an analysis apparatus, in particular a mass spectrometer, which is arranged in the ion 
The ‘944 patent does not disclose instructions to normalize the first detection signals by using the second detection signal, including obtaining a normalized intensity ratio by dividing a normalized first signal corresponding with a first time period by a normalized first signal corresponding with a second, different time period.
Cleland discloses a method of operating a mass spectrometer including obtaining an intensity ratio by dividing a signal corresponding with a first ion by a signal corresponding with a second, different ion (‘The relative amounts can be a simple ratio of the intensities or areas of the mass signals.’ P 82).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the 
Neither the ‘944 patent nor Cleland discloses normalizing the first detection signals by using the second detection signal, wherein it is the normalized signals that are used to obtain the intensity ratio.  Park discloses a mass spectrometry method comprising normalizing the first detection signals by a total intensity of the ion beam as a function of time (‘For example, the entering ion beam current … can be recorded as a function of time during the scan. Afterwards, the recorded mass spectrum can be divided by the simultaneously recorded "entering ion beam current", thus normalizing the exit detector response--i.e. peak intensity--to the entering ion beam current.’ P 101).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the method of the ‘944 patent to include the normalization step of Park, and apply to the signals prior to division, so that the relative intensities of the peaks are maintained, as discussed in Park (‘However, by monitoring the ion beam current entering abridged quadrupole 38, it is possible to correct the relative intensities of the observed peaks.’ P 101).
Claims 12 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the ‘944 patent in view of Cleland and Park as applied to claims 10 & 14 above, and further in view of US 5,598,001 (Flory et al.).
Regarding claim 12, Flory et al. discloses a mass spectrometer comprising a pre-mass filter for removing plasma gas ions (‘Examples of undesired species include the background helium carrier gas when using a gas chromatograph column as the input to the mass spectrometer and the residual argon gas found in samples obtained from inductively coupled plasma (ICP) sources. Thus, a mass filter that can selectively eliminate ions of a predetermined mass-to-charge ratio from an ion beam but fully transmit all other ions is desirable.’ 1:19-27). It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the mass spectrometer of the ‘944 patent in view of Cleland and Park to include the pre-mass filter of Flory et al. upstream of the detection elements to remove these undesired ion species, thereby reducing background effects and increase resolution.
Regarding claim 19, Flory et al. discloses a method of operating a mass spectrometer comprising: removing plasma gas ions (‘Examples of undesired species include the background helium carrier gas when using a gas chromatograph column as the input to the mass spectrometer and the residual argon gas found in samples obtained from inductively coupled plasma (ICP) sources. Thus, a mass filter that can selectively eliminate ions of a predetermined mass-to-charge ratio from an ion beam but fully transmit all other ions is desirable.’ 1:19-27). It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the method of the ‘944 patent in view of Cleland and Park to include the plasma gas ion removal step of Flory et al. prior to selecting, in two or more time periods, ions having different ranges of mass-to-charge ratios, to remove a source of background and thereby increase resolution.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881